PER CURIAM.
This appeal is from the final decree granting a divorce to the plaintiff below, appellee here, awarding her the custody of her child, ordering the defendant to pay $10 per week for child support, and dismissing the defendant’s counterclaim for annulment.
We have studied the testimony adduced before the lower court and find that the court had sufficient evidence to support his decision. We find no error in the application of law to the facts shown in the record.
The lower court should be and is affirmed.
Affirmed.
ALLEN, C. J., and KANNER and SHANNON, TJ-, concur.